Title: From George Washington to Charles Stewart, 21 April 1779
From: Washington, George
To: Stewart, Charles



Sir.
Head Quarters Middlebrook 21st April 1779

In order that I may be regularly ascertained of the state and quaintity of provision, and stores in your department—you will make me monthly returns of all under this description; comprehending—where deposited—the specific kind—and quantity of each. You will also furnish monthly returns of all the issues as usual.
I have further to desire, that you would give orders to the issuing commissary to the troops in camp, to send me weekly returns similar to the former, of the several articles of provision and stores in his hands.
I shall expect these returns uniformly; and as complete, as the nature of the thing will admit; for which purpose, you will take such measures as may appear necessary.
As the daily issues of provisions, exceed, considerably the total number of the troops in this camp; I wish to know—on what days—in what manner—and by whose orders the provisions are drawn, especially, for the use of the artificers, waggoners—and various staff. I am sir your most obt & hble servt
Go: Washington
P.S. you will also inform me of the number of rations which are drawn for the women in camp.

